Name: Council Regulation (EEC) No 3517/83 of 12 December 1983 fixing the activating prices for table wines for the period 16 December 1983 to 31 August 1984
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 12. 83 Official Journal of the European Communities No L 351 / 19 COUNCIL REGULATION (EEC) No 3517/83 of 12 December 1983 fixing the activating prices for table wines for the period 16 December 1983 to 31 August 1984 Whereas the factors mentioned above must be reflected in the level of the activating prices ; whereas the activating prices fixed for the past marketing year should therefore be increased but not to such an extent as to stimulate production ; Whereas the guide prices were fixed by Regulation (EEC) No 1596/83 (3) for the period 16 December 1983 to 31 August 1984 ; whereas, under Article 3 (3) of Regulation (EEC) No 337/79, the activating prices are to be fixed at the same stage and are valid for the same period as the guide prices ; whereas the types of table wine to which these prices apply were deter ­ mined by Regulation (EEC) No 340/79 (4), HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 595/83 (2), and in particular Article 3 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas an activating price is to be fixed annually, in the light of the factors listed in Article 3 (2) of Regula ­ tion (EEC) No 337/79 , for each type of wine for which a guide price is fixed ; Whereas the quality of the harvest for the 1983/84 wine-marketing year must, generally speaking, be regarded as good ; Whereas the prices for table wines of types R I and R II have on the whole increased but are still below the activating price ; whereas the prices for table wines of type A I, although in general continuing the improve ­ ment begun several years ago, have finished the marketing year below the activating price ; whereas the fall in prices for table wines of types A II and A III which has brought them below the activating prices is a result of the exceptionally large harvest in the regions where they are produced ; whereas the prices for table wines of type R III have for the same reason fallen considerably but have finished the marketing year still comfortably above the activating price ; Whereas, because of the large 1983 harvest and the stocks, the total quantity available is higher than for an average marketing year ; The activating prices for table wines for the period 16 December 1983 to 31 August 1984 shall be as follows : Type of wine Activating price R I 3,19 ECU/% vol/hl R II 3,19 ECU/% vol/hl R III 49,84 ECU/hl A I 2,92 ECU/% vol/hl All 65,13 ECU/hl A III 74,37 ECU/hl Article 2 This Regulation shall enter into force on 1 6 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1983 . For the Council The President C. SIMITIS (') OJ No L 54, 5 . 3 . 1979, p . 1 . (2) OJ No L 163, 22 . 6 . 1983, p. 48 . (3) OJ No L 163, 22. 6 . 1983, p. 51 . h) OJ No L 54, 5 . 3 . 1979, p. 60 .